Citation Nr: 0123912	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease status post myocardial infarction with 
coronary artery bypass grafting and hypertension, evaluated 
as 40 percent disabling prior to November 14, 1998.

2.  Entitlement to an increased evaluation for coronary 
artery disease status post myocardial infarction with 
coronary artery bypass grafting and hypertension, currently 
evaluated as 60 percent disabling from March 1, 1999.

3.  Entitlement to a compensable disability evaluation for 
residuals of dislocation of the left fifth interphalangeal 
joint, postoperative, prior to January 11, 2000.

4.  Entitlement to an increased evaluation for residuals of 
dislocation of the left fifth interphalangeal joint, 
postoperative, evaluated as 10 percent disabling from January 
11, 2000.

5.  Entitlement to a compensable disability evaluation for 
residuals of herpes zoster.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded the claim in 
December 1999.  The development ordered in the remand was 
completed and the case has been returned to the Board.  The 
Board notes that the issue of entitlement to a total 
disability evaluation based upon individual unemployability 
and due to service-connected disabilities (TDIU) was granted 
by the RO on remand.  Thus, as to that issue, the RO decision 
represented a full grant of the benefits sought in that 
regard and as there is no case or controversy remaining, the 
issue of TDIU will not be addressed in this decision.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to November 14, 1998, the veteran's service-
connected heart disorder (coronary artery disease status post 
myocardial infarction with coronary artery bypass grafting 
and hypertension) was manifested by not more than diastolic 
pressure predominantly of 120 or more but less than 130, 
without evidence of more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  Since March 1, 1999, the veteran's service-connected 
heart disorder (coronary artery disease status post 
myocardial infarction with coronary artery bypass grafting 
and hypertension) is manifested by more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; there is no evidence of chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

4.  Prior to January 11, 2000, residuals of dislocation of 
the left fifth interphalangeal joint, postoperative, were 
manifested by no objective evidence of limitation of motion 
and functional limitation.  

5.  Since January 11, 2000, residuals of dislocation of the 
left fifth interphalangeal joint, postoperative, are 
manifested by full but objectively painful motion.

6.  Residuals of herpes zoster are manifested by not more 
than slight, if any exfoliation exudation or itching on a 
nonexposed surface or small area.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected coronary artery disease status post 
myocardial infarction with coronary artery bypass grafting 
and hypertension have not been met prior to November 14, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Codes 7005, 7006, 7017, 7101 (2000), 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for an evaluation in excess of 60 percent 
for service-connected coronary artery disease status post 
myocardial infarction with coronary artery bypass grafting 
and hypertension from March 1, 1999 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 
7006, 7017, 7101  (2000), 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for a compensable evaluation for the 
service-connected residuals of dislocation of the left fifth 
interphalangeal joint, postoperative, have not been met prior 
to January 11, 2000. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5227, 5024 (2000), 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of dislocation of the 
left fifth interphalangeal joint, postoperative, from January 
11, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5227, 5024 (2000), 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The criteria for a compensable evaluation for service-
connected residuals of herpes zoster have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7899, 
7806 (2000), 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for higher evaluations, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist him in obtaining evidence to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  Specifically, the RO has afforded the 
veteran multiple VA examinations and has obtained records of 
all reported medical treatment pertaining to the disabilities 
at issue.  Given that the efforts by the RO to assist the 
veteran with the development of facts pertinent to his claims 
were thorough and consistent with the requirements of the 
newly enacted statutory and regulatory provisions regarding 
the VA's duty to assist him, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its November 1998 Statement of the Case as well as in the 
May 2001 Supplemental Statement of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2000).  

II.  Factual background

A.  Coronary artery disease status post myocardial infarction 
with coronary artery bypass grafting and hypertension 

The veteran seeks an increase in his ratings for his service-
connected heart disease.  Following service, the veteran 
sought and was granted service connection for hypertension.  
Until he filed the instant claim, the veteran's hypertension 
had been rated as 40 percent disabling effective from 
November 1995.  It is noted that he filed his claim for an 
increased evaluation for hypertension in April 1998.  The 
relevant rating criteria for cardiovascular disorders became 
effective January 12, 1998.  In an October 1998 rating 
decision, the RO denied an increased evaluation for 
hypertension.  Subsequent to the Board's December 1999 
remand, the RO recharacterized the disability and did 
increase the veteran's ratings for this disability to 100 
percent effective from November 14, 1998, and then from 60 
percent, effective from March 1, 1999.  Additionally, as will 
be discussed later in this decision, several periods of 
temporary total disability were assigned due to 
convalescence.  

VA outpatient treatment records dated from August 1997 
through July 1998 show that the veteran was treated in April 
1998 after presenting with complaints of numbness and 
tingling on the right side of the face along with numbness in 
the hands and the toes.  The assessment was stage I 
hypertension.  Blood pressure readings were the following: 
145/85 in January 1998, 174/111 in February 1998, 142/76 
later in February 1998, 145/89 in June 1998, and 142/95 in 
July 1998.  

Additional VA treatment records show that in November 1998, 
the veteran suffered an acute myocardial infarction and 
required cardiac catheterization and coronary angioplasty 
with stent placement.  When he presented for treatment, he 
reported that he had had a sudden onset of chest pain.  His 
blood pressure was 184/24.  It was noted that he had a 
history of transient ischemic attacks in April 1998.  It was 
also noted that in May 1998 he had undergone an 
echocardiogram showing left ventricular hypertrophy, normal 
left and right ventricular function, no thrombus and no 
aortic atherosclerosis.  An exercise tolerance test was 
reportedly negative in October 1998.  Hospitalization in 
November 1998 was for four days.  

In April 1999, he presented at VA with squeezing type 
pressure in the chest, of one week's duration.  He underwent 
left heart catheterization which showed the left anterior 
descending artery was occluded and subsequently roto-ablated.  
Also noted was new onset diabetes.  The veteran was 
discharged to home after four days with no activity 
restrictions.  In December 1999, he presented with unstable 
angina and again underwent catheterization and stent 
placement.  Again, he was hospitalized for four days.  

The veteran underwent a VA examination for hypertension and 
evaluation of his heart disease in January 2000.  It was 
noted at that time that the veteran was working in a library 
on a work study program.  He had a history of hypertension 
since age 19.  It was also noted that the veteran had 
myocardial infarction in November 1998, April 1999 and 
December 1999.  Chest X-ray revealed left cardiac silhouette 
demonstrating a left ventricular contour indicative of 
hypertension.  It was reported that the veteran was not short 
of breath at night, that he had not been diagnosed with 
congestive heart failure, that there was no pitting edema and 
that the veteran could only walk one block.  An exercise 
tolerance test was noted to have been done for 10 minutes 
equating to a METs of 5 in March 1999.  It was reported that 
the veteran had two heart attacks since then.  Examination 
revealed that the veteran had blood pressure of 148/87 
sitting and 133/77 standing, 139/77 standing.  The chest was 
clear, the heart was of regular rate and rhythm without 
murmur.  Pulses were 2+ dorsalis pedis and posterior 
tibialis.  The diagnosis was coronary artery disease three 
vessel, hypertension, ECHO-hypertensive heart disease. 

The veteran underwent an exercise tolerance test in March 
2000 in conjunction with the January examination.  He stopped 
exercising after 7 minutes and 16 seconds secondary to 
fatigue.  His maximum heart rate was 118 beats per minute, 
his percentage of maximum predicted was 67%.  The maximum MET 
was 8 METs.  The comments included that the test was 
inadequate by heart rate and double product, no cardiac 
symptoms, and negative for ischemia by ECG criteria.  

Following the exercise tolerance test, the examiner commented 
that the veteran's cardiac condition was the most limiting 
factor in terms of his service-connected conditions.  He 
stated, however, that the exercise tolerance test to 8 METs 
showed that the veteran can perform at least moderate 
activity, equivalent to sawing wood, heavy shoveling, and 
digging ditches based on relevant test interpretation 
information.  He opined that the veteran could do moderate 
activity but that he was not a good candidate for very heavy 
manual labor or for sustained heavy labor.  

In November 2000, the veteran presented to VA with angina and 
underwent another left heart catheterization showing a 
significant 3 vessel coronary artery disease.  It was noted 
that his angina had been progressive, that it was now 
occurring two to three times per day at rest, and that it was 
described as crushing, substernal radiating pain accompanied 
by shortness of breath and weakness.  The pain was reportedly 
relieved usually in about 5 minutes with nitroglycerine.  
When evaluated upon being admitted, the ejection fraction was 
70.  

Thereafter, he was examined in January 2001 on a fee basis 
for VA to ascertain his residual abilities and the status of 
his service-connected heart condition.  At that time, the 
veteran complained of angina, dyspnea, fatigue, dizziness but 
no syncope.  He stated that he felt that his angina and 
dyspnea had become worse prior to his reported stent 
insertion in June 2000.  The veteran's list of medications 
was noted.  It was also noted that there was no history of 
congestive heart failure.  Chest X-ray revealed moderate 
cardiomegaly.  EKG indicated anteroseptal infarction and 
nonspecific T-wave changes possibly secondary to 
hypertension.  The diagnosis was status post coronary artery 
disease status post myocardial infarction with coronary 
artery bypass grafting, and hypertension.  Subjective factors 
included dizziness, fatigue, intermittent edema, and 
polyuria.  Also noted was an echocardiogram showing abnormal 
study including concentric left ventricular hypertrophy and 
left atrial enlargement.  Ejection fraction was 55%.  

Hypertension is rated 40 percent disabling when there is 
diastolic pressure predominantly of 120 or more.  A 60 
percent evaluation, the highest rating for hypertension, is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).  The veteran's service-
connected hypertension has most recently been rated as part 
of his service-connected heart disease.  

Under the rating criteria, residuals of coronary artery 
bypass grafting are rated 100 percent for 3 months after 
hospital admission for surgery.  Similarly, a 100 percent 
rating is assigned during and for 3 months following 
myocardial infarction, documented by laboratory tests.  
Thereafter, either condition, as well as arteriosclerotic 
heart disease (coronary artery disease) is rated 30 percent 
when a workload of greater than 5 METs (metabolic equivalent 
units) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The condition is rated 60 percent 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The condition is rated 100 percent when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7006, 7017 (2000).

Because of the veteran's multiple myocardial infarctions and 
surgical interventions, he has been awarded various 
disability ratings for the period which is the subject of 
this appeal.  Specifically, from the date of his claim, April 
1998, through November 14, 1998, the veteran was rated as 40 
percent disabled due to his heart condition, primarily due to 
hypertension.  He was awarded a schedular 100 percent 
evaluation for three months following his myocardial 
infarction in November 1998, as set forth in Diagnostic Code 
7006.  Thereafter, his rating was reduced to a schedular 
rating of 60 percent.  He was again rated 100 percent 
disabled, but on a temporary basis due to convalescence 
following hospitalization, under 38 C.F.R. § 4.30 (2000), on 
three subsequent occasions, from April 30, 1999, to May 31, 
1991, from December 23, 1999, to January 31, 2000, and from 
November 2, 2000, to February 28, 2001.  

Thus, the veteran seeks an evaluation in excess of 40 percent 
prior November 14, 1998, and an evaluation in excess of 60 
percent after March 1, 1999, exclusive of the periods for 
which a temporary 100 percent rating was in effect.  

Considering the rating criteria, the recent medical evidence 
does not show that the veteran's cardiac condition warranted 
an evaluation in excess of 40 percent prior to November 14, 
1998.  It is uncontroverted that his blood pressure readings 
at that time do not exceed or even approach the upper limit 
of those which substantiate a 40 percent rating.  Treatment 
records from January to July 1998 shows blood pressure 
readings of 145/85, 174/111, 142/76, 145/89, and 142/95.  
Thus, an increased evaluation is not warranted under 
Diagnostic Code 7101.  Further, an increased rating is not 
warranted prior to November 14, 1998, under Diagnostic Codes 
7017, 7005, or 7106.  Following the April 1998 episode as 
described above, the veteran was generally reported to be in 
no acute distress, and a May 1998 echocardiogram showed left 
ventricular hypertrophy but otherwise global left ventricular 
function was normal.  Findings were consistent with 
hypertensive heart disease.  An exercise tolerance test was 
reportedly negative.  The record does not show more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, at any time prior to November 
14, 1998.  Thus, the preponderance of the evidence is against 
an evaluation in excess of 40 percent at any time prior to 
November 14, 1998, for the veteran's service-connected 
cardiovascular condition.

From November 14, 1998, through February 28, 1999, the 
veteran was rated 100 percent disabled on a schedular basis 
based on his myocardial infarction at that time.  38 C.F.R. 
§ 4.104, Diagnostic Code 7006.  Thereafter, with the 
exception of the time periods during which the veteran was 
assigned temporary total ratings, he was rated at 60 percent.  
Although the Board has thoroughly considered the veteran's 
contentions that a higher rating is in order, the Board must 
disagree and find that the preponderance of the evidence is 
against an evaluation in excess of 60 percent.  It is noted 
that the veteran's lowest ejection fraction was 55%, and that 
he has in fact reported an increase in the frequency and the 
severity of dyspnea and angina.  However, the veteran has 
also reported that the episodes resolve with nitroglycerine, 
and the objective indicators simply do not support an 
evaluation in excess of 60 percent.  There is neither chronic 
congestive heart failure nor workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 percent or less.  Thus, although the Board has carefully 
considered the veteran's subjective complaints, it is 
compelled to find that an evaluation in excess of 60 percent 
is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected heart 
disease at any relevant time.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board acknowledges that a total disability 
rating based on individual unemployability was established 
based primarily on the veteran's service-connected 
cardiovascular disability.  While the Board concedes that 
this disability results in substantial interference with the 
veteran's ability to obtain and retain gainful employment, 
assignment of an extraschedular evaluation also requires a 
showing of an exceptional case where the regular schedular 
evaluations are found to be inadequate.  The Board does not 
find that the instant case is one so unusual or exceptional 
such as to render impractical the application of the regular 
schedular standards.  Under these circumstances, further 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


B.  Residuals of dislocation of the left fifth 
interphalangeal joint, postoperative

Service connection for residuals of dislocation of the left 
fifth interphalangeal joint, postoperative, was granted in a 
1978 rating decision following the veteran's initial claim.  
Service medical records show that the veteran dislocated his 
left little finger and underwent open reduction and internal 
fixation of the joint in 1977.  The veteran's left little 
finger reportedly manifested inversion of the distal phalanx 
and ankylosis of the terminal interphalangeal joint.  

The veteran now contends that an increased evaluation is 
warranted for this condition.  During the course of his 
current appeal, he was granted an increased rating to 10 
percent, effective in January 2000.  

Relevant treatment records fail to show complaints, signs or 
symptoms of abnormality of the left little finger.  However, 
the veteran was afforded an appropriate VA examination in 
January 2000.  The examiner indicated that the veteran had 
normal range of motion of the left hand.  The distal 
interphalangeal joint was fused.  Muscle strength and 
sensation were normal.  It was noted that the veteran had 3 
Steinmann pins, 1 medial and 2 lateral with the fusion of the 
distal interphalangeal joint.  The veteran had had no 
physical therapy.  The diagnosis was left hand fifth finger 
fracture, status post Steinmann pinning.  It was noted that 
pain caused mild functional impairment.  

The veteran's residuals of dislocation of the left fifth 
interphalangeal joint, postoperative is an unlisted condition 
rated by analogy under Diagnostic Code 5024 and 5227 
pertaining to tenosynovitis and ankylosis of the finger, 
respectively.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 
5227, 5024  (2000).  Tenosynovitis is rated according to 
limitation of motion of the affected part as degenerative 
arthritis, while ankylosis of one finger, other than the 
thumb, index or middle finger is rated as noncompensable.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5227, 5024  (2000).  
However, in evaluating a service-connected joint disability, 
the United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that 
VA must also consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The veteran's 
examination revealed that he was in fact manifesting 
complaints of pain which were assessed as mildly functionally 
limiting as of January 11, 2000.  

The record is devoid of evidence of treatment for this 
condition.  The veteran contends he has pain, and the VA 
examiner found pain that was mildly limiting his function on 
examination.  The veteran's condition is at present thus 
manifested primarily by pain which as of January 11, 2000, 
was noted to cause mild functional limitation.  Considering 
these factors, the Board finds that the record does not 
demonstrate that the veteran met the criteria for a 
compensable evaluation prior to January 11, 2000.  Overall, 
the record affords no basis for a compensable evaluation for 
residuals of his left finger injury at any time prior to 
January 11, 2000.  

As of January 11, 2000, the record does in fact indicate, 
pursuant to DeLuca criteria, that a 10 percent rating is 
warranted.  The VA examination is uncontroverted in this 
regard.  However, the record does not suggest an evaluation 
in excess of 10 percent at any time.  Specifically, the 
veteran does not have more than mild functional limitation, 
and he does not have any service-connected ankylosis of 
another joint which could support a rating in excess of 10 
percent as of January 11, 2000, or at any other time.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5222-5227.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluations 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of dislocation of the left fifth 
interphalangeal joint, postoperative prior to January 11, 
2000, as well as the claim for an evaluation in excess of 10 
percent as of that date or at any relevant time.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Further, there has been no showing that this disability has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impracticable the application of the regular schedular 
standards.  The VA examiner did not observe any appreciable 
manifestations of the condition other than pain, which is 
compensated at 10 percent as of January 11, 2000, in this 
case.  Nor did the examiner note occupational limitations 
presented by the condition.  Moreover, there is no other 
objective indication that the condition has in any way 
impaired the veteran in the performance of an occupation.  
Thus, the Board concludes that this disability has not 
markedly interfered with any particular job.  Under these 
circumstances, further consideration of an extra-schedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

C.  Residuals of herpes zoster

Service connection for herpes zoster was granted in a January 
1985 rating decision.  Service medical records show a history 
of treatment in service for herpes.  The veteran contends 
that an increased evaluation is now warranted for this 
condition.  Relevant treatment records, however, fail to show 
complaints, signs or symptoms of herpes zoster.  The veteran 
was afforded a VA examination for skin disorders in January 
2000.  The examiner indicated that the claims file was 
reviewed and showed that the veteran was diagnosed with 
ophthalmic zoster involving the first and second divisions of 
the trigeminal nerve in 1984.  It was noted that the veteran 
had been treated initially with cimetidine but was later 
given a two week course of oral prednisone for persistent 
pain.  Following this treatment, the pain reportedly resolved 
and the veteran reported having had no residual findings or 
complaints that he was aware of.  The examination of the skin 
was negative.  The diagnosis was history of right ophthalmic 
zoster, no residual.  

The veteran's herpes zoster is an unlisted skin condition 
rated by analogy under Diagnostic Code 7806 pertaining to 
eczema.  38 C.F.R. §§ 4.27, 4.118, Diagnostic Code 7806 
(2000).  Eczema which is productive of slight, if any, 
exfoliation, exudation or itching on a nonexposed or small 
area, is rated as noncompensable, while eczema producing 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating.  
Eczema with constant exudation or itching, extensive lesions 
or marked disfigurement warrants a 30 percent rating, while 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant warrants a 50 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The record is devoid of evidence of treatment for this 
condition.  The veteran contends he has no residuals, and the 
VA examiner found that no residual of herpes zoster on the 
special skin examination.  The veteran's condition is at 
present a nondisfiguring condition.  Further, the condition 
causes no current functional limitation.  Considering these 
factors, the Board finds that the record does not demonstrate 
that the veteran has exfoliation, exudation or itching, on an 
exposed surface or extensive area.  Overall, the record 
affords no basis for a compensable evaluation for residuals 
of herpes zoster at any relevant time.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of herpes zoster.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Further, there has been no showing that this disability has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. The VA examiner did not observe any appreciable 
manifestations of the condition or occupational limitations 
presented by it.  Moreover, there is no other objective 
indication that the condition has in any way impaired the 
veteran in the performance of an occupation.  Thus, the Board 
concludes that this disability has not markedly interfered 
with any particular job.  Under these circumstances, further 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An evaluation in excess of 40 percent for coronary artery 
disease status post myocardial infarction with coronary 
artery bypass grafting and hypertension prior to November 14, 
1998, is denied.  

An evaluation in excess of 60 percent for coronary artery 
disease status post myocardial infarction with coronary 
artery bypass grafting and hypertension is denied.

A compensable evaluation for residuals of dislocation of the 
left fifth interphalangeal joint, postoperative, prior to 
January 11, 2000, is denied.

An evaluation in excess of 10 percent for residuals of 
dislocation of the left fifth interphalangeal joint, 
postoperative, is denied.

A compensable evaluation for residuals of herpes zoster is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

